Title: From Thomas Jefferson to E.D. Withers, 25 November 1823
From: Jefferson, Thomas
To: Withers, E.D.


Sir
Mo
Nov. 25. 23.
I recieved yesterday your favor of the 19th inst. I wish certainly to be continued as a subscriber to the Edinbg Review. it would be more convenient for me to take it from the agent in Richmond, because that is my market and the depository of all my funds, and Colo B. Peyton, my correspdt there would pay the sbscrption annually on the call of that agent. if however it will be convenient for you to give an order on my said  correspdt there every year, so as never to let me be in arrears, I shall very willingly recieve it through you; and I will also take the N. A. Review, which I understand  is henceforth to  be edited by mr Sparks. Accept the assurance of my respect.